Case 7:18-cv-10898-NSR Document 21 Filed 08/14/19 Page 1 of 1

RF
RUSKINMOSCOUFALTISCHEK ec.

Counselors at Law

Writer’s Direct Dial: (516) 663-6515
Writer’s Direct Fax: (516) 663-6715
Writer’s E-Mail: cmurray@rmfpc.com

August 14, 2019

Via ECF and Facsimile

Hon. Nelson Stephen Roman
United States District Court
Southern District of New York

300 Quarropas Street
White Plains, New York 10601

Re: Doherty v. Bice, et al.
18-cv-10898 (NSR)

Dear Judge Roman:

I am a partner in Ruskin Moscou Faltischek, P.C., attorney for plaintiff Jason Doherty
(“Doherty”) in this action pursuant to 42 USC §1983 and 42 USC §12132.

I am writing as a follow up to my letter dated May 31, 2019 (Docket #20) with regard to
defendants’ request for a pre-motion conference for an anticipated motion to dismiss which was
initially filed on February 21, 2019. To date, no pre-motion conference has been scheduled and
in this action, which was originally filed on November 21, 2018, has not proceeded.

As set forth in my May 31, 2019 letter, plaintiff respectfully requests that a pre-motion
conference be established with regard to the proposed motion to dismiss, or that leave be granted
to the parties to establish a briefing schedule for the proposed motion to dismiss.

Respectfully submitted,

E. Christopher Murray
For the Firm

ECM: gs

ce: Alyssa Anzulone-Newman (via fax)

#869722

East Tower, 15th Floor, 1425 RXR Plaza, Uniondale, NY 11556-1425 * 516.663.6600 * 212.688.8300 * F 516.663.6601 Y www.rmfpc.com
